Citation Nr: 0417020	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


REMAND

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increase in a 30 percent rating for PTSD, and 
denied a TDIU rating.  The veteran testified at a Board 
hearing in March 2004.  

The RO issued a statement of the case on the claims in June 
2003.  In December 2003, before the case was sent to the 
Board, the RO obtained additional VA medical records dated 
through December 2003, including records of psychiatric 
hospitalizations in September 2003.  These records include 
some which are relevant to the claims on appeal, and due 
process requires that the case be returned to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2003). 

The Board also finds that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  
During the March 2004 Board hearing, the veteran testified 
that he had begun receiving Supplemental Security Income 
(SSI) from the Social Security Administration (SSA) for his 
various medical disorders.  Such SSA records may be relevant 
to the VA claims on appeal, and the RO should obtain them.  
Additionally, the Board notes that the veteran's last VA 
psychiatric examination was over two years ago in March 2003 
(with May 2003 addendum); he alleges that his PTSD has 
worsened; and VA treatment records since the last examination 
raise a question of possible worsening of the disorder.  
Under such circumstances, a current VA psychiatric 
examination would be helpful.  Updated VA treatment records 
concerning all service-connected disabilities should also be 
secured.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the 
veteran SSA disability or SSI benefits.  
Copies of all related SSA decisions 
should also be obtained.

2.  The RO should obtain copies of all VA 
inpatient and outpatient medical records 
dated during and since 2003, and not 
already in the claims folder, concerning 
the veteran's service-connected 
disabilities.

3.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
necessary for rating PTSD should be 
reported.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for PTSD and for 
a TDIU rating.  If the claims are denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case (covering all 
evidence received since issuance of the 
statement of the case), and they should 
be given an opportunity to respond, 
before the case is returned to the Board.






The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


